USDC IN/ND case 2:17-cv-00032-TLS-JPK document 200 filed 11/26/19 page 1 of 4


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

WILLIE T. DONALD,                            )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       CASE NO.: 2:17-CV-00032
                                             )
BRUCE OUTLAW, CARLA K. PYLE,                 )
As special administrator of the ESTATE       )
OF JOHN E. JELKS, JR., CITY OF               )
GARY, and other as-yet unknown               )
Employees of the City of Gary,               )
                                             )
                      Defendants.            )

  CERTIFICATION PURSUANT TO N.D. IND. L.R. 37-1 FOR THE DEFENDANT’S,
CITY OF GARY, MOTION FOR PROTECTIVE ORDER ON PLAINTIFF’S FIRST SET
                   OF REQUESTS FOR PRODUCTION

       Come now, the Defendant, CITY OF GARY (hereinafter referred to as “City”), by counsel,

Tolbert & Tolbert, LLC, and files for its Certification Pursuant to N.D. Ind. L.R. 37-1 for the

Motion for Protective Order on Plaintiff’s First Set of Requests for Production Pursuant to Federal

Rule 26(c) and states as follows:

       1.      On November 26, 2019 at or around 3:00 p.m., Plaintiff’s Counsel, Scott Drury,

and City’s Counsel, Michael E. Tolbert and Candace C. Williams, participated in a Federal Rule

37-1 teleconference in a good faith attempt to resolve the issues with the Plaintiff’s first set of

written discovery requests.

       2.      City’s Counsel explained that the Plaintiff’s first set of written discovery requests

were vague, overly broad, and unduly burdensome.

       3.      City’s Counsel advised that the Plaintiff’s written discovery requests, as drafted,

leads to discovery disputes and motions based on overly broad and vague requests.



                                                 1
USDC IN/ND case 2:17-cv-00032-TLS-JPK document 200 filed 11/26/19 page 2 of 4


       4.      City’s Counsel asked that the Plaintiff revise his written discovery requests to

specifically identify the documents and information the Plaintiff desired the City to produce.

       5.      City’s Counsel explained that if the Plaintiff narrowed his written discovery

requests, it would prevent false accusations of withholding documents.

       6.      Plaintiff’s Counsel refused to agree to City Counsel’s proposal.

       7.      The City’s Motion for Protective Order on Plaintiff’s First Set of Requests for

Production Pursuant to Federal Rule 26(c) is being filed contemporaneously with this certification.

       WHEREFORE, the Defendant, CITY OF GARY, by counsel, Tolbert & Tolbert, LLC,

respectfully requests that this Court grant the City’s Motion for Protective Order on Plaintiff’s

First Set of Requests for Production and for all other just and proper relief in the premises.



                                                      Respectfully submitted,

                                                      TOLBERT & TOLBERT, LLC



                                                      /s/ Candace C. Williams
                                                      Michael E. Tolbert, 22555-64
                                                      Candace C. Williams, 34257-45
                                                      Attorneys for Defendant City of Gary
                                                      1085 Broadway, Suite B
                                                      Gary, Indiana 46402
                                                      (219) 427-0094




                                 CERTIFICATE OF SERVICE

       I certify that on the 26th day of November, 2019, service of a true, correct and complete
copy of the foregoing pleading and/or paper was made upon all counsel of record via the Court’s
CM/ECF system and/or via United States regular mail with the proper postage affixed to:




                                                  2
USDC IN/ND case 2:17-cv-00032-TLS-JPK document 200 filed 11/26/19 page 3 of 4


Scott R. Drury
drury@loevy.com
Attorney for Plaintiff

Jon Loevy
jon@loevy.com
Attorney for Plaintiff

Sam Heppell
Loevy & Loevy
311 N. Aberdeen Street, Third Floor
Chicago, IL 60607

sam@loevy.com
Attorney for Plaintiff

Steve Art
Steve@loevy.com
Attorney for Plaintiff

Arthur Loevy
arthur@loevy.com
Attorney for Plaintiff

Steve Art
steve@loevy.com
Attorney for Plaintiff

Elizabeth Wang
Elizabethw@loevy.com
Attorney for Plaintiff

Cindy Tsai
Cindy@loevy.com
Attorney for Plaintiff

Ricardo A. Hall
Kopka Pinkus Dolin PC
9801 Connecticut Drive
Crown Point, IN 46307-1000
Attorney for Outlaw
rahall@kopkalaw.com




                                      3
USDC IN/ND case 2:17-cv-00032-TLS-JPK document 200 filed 11/26/19 page 4 of 4


Tony Walker
Lukas Cohen
Walker Law Group
363 S. Lake Street
Gary, IN 46403
tony@walkerlawgroup.biz
lukas@walkerlawgroup.biz
Attorney for Carla K. Pyle Estate of Jelks


Robin Morlock
5400 Federal Plaza Ste. 1500
Hammond IN 46320
robin.morlock@usdoj.gov
Attorney for United States of America



                                                 TOLBERT & TOLBERT LLC

                                                       /s/Candace C. Williams
                                                 By:   Michael E. Tolbert, 22555-64
                                                       Candace C. Williams, 34257-45




                                             4
